DETAILED ACTION

1.	The Office Action is in response to communication filed on 11/17/2021.      
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 11/17/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US patent 10817747, has been reviewed and are accepted. The terminal disclaimers has been recorded.

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 11/17/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
5.	Claims 1-20 are pending.

Allowable Subject Matter
6. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	Applicant has filed terminal disclaimer 11/17/2021. Therefore, the double-patenting rejection in the non-final-rejection 08/17/2021 is withdrawn. 
	2).	For claim 1, the prior art does not disclose or suggest the unique way to detect the first point of interest area using first image and second point of interest area using a satellite image; the first point of interest area corresponding to the second point of interest area; then using a homography matrix generated from the relationship of these two areas to determine latitude and longtitude of an object in these two areas;  such unique way is allowable. 
Nerayoff et al. (US 20160078759 ) and in view of Krishnamoorthy et al. (US 20160232411) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Nerayoff and Krishnamoorthy to achieve the same invention as claimed in the instant claim.
Claims 2-10 are allowed because they depend on claim 1.

3)	Claim 11 is allowed with the similar reason as claim 1.
Claims 12-17 are allowed because they depend on claim 11.
	
4).	Claim 18 is allowed with the similar reason as claim 1.
Claims 19-20 are allowed because they depend on claim 18.

8.			 		Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423